.-                                             Paul R. Desilets
                                               T.D.C.J.# 1581093
                                               1200 F.M. 655
                                               Rosharon Texas 77588
                                               Stringfellow Unit
                                               November 27 2015
                                                                     RECEIVED IN
                                                              COURT OF CRIMINAL APPEALS
Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin Texas 78711
                                                                      DEC 0'7201$


      RE: Cause No. 08-12-11262-CR- I, II,
                                     I
                                             WR- 76, 998,   Desilet~~~l M.Q~iltfGI~ks
                                     I

         Dear Mr. Acosta,


               Could I please obtain a copy of the Clerk's dockett sheet,
(receipt of filings, filed) for the above cause and number. Could you please
forward to above offender. I am indigent and T.D.C.J. will not allow me to forward
a self stamped addressed envelope.


     Thank You for your assistance in this matter.